FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 January 22, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 09-5086
 v.                                            (D.C. No. 08-CR-00184-GKF-1)
                                                         (N.D. Okla.)
 BRIAN DEWAYNE JONES,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and HOLMES, Circuit Judges. **


      Defendant-Appellant Brian DeWayne Jones appeals from his conviction for

being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

Mr. Jones received a sentence of 15 years in prison, the mandatory minimum

sentence under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1),

followed by five years’ supervised release. Mr. Jones’s appointed counsel moved


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
to withdraw and filed a brief as the Supreme Court directed in Anders v.

California, 386 U.S. 738, 744 (1967). Mr. Jones was served with a copy of the

Anders brief and filed a response. Having jurisdiction under 28 U.S.C. § 1291

and 28 U.S.C. § 3742(a), we grant the motion to withdraw and dismiss the appeal.

      On January 14, 2009, Mr. Jones pled guilty to one count of being a felon in

possession of a firearm. 1 R. 10-16. In a thorough plea colloquy, Mr. Jones

confirmed to the district court that he was satisfied with his counsel’s

representation. 2 R. 14. Mr. Jones also acknowledged that he faced a “likely”

mandatory minimum sentence of 15 years in prison under the ACCA and a

maximum sentence of life in prison. 2 R. 15-16. Mr. Jones admitted to the

underlying crime, as well as the three convictions for separate drug offenses that

trigger the ACCA. 2 R. 24-28. Despite Mr. Jones’ stated satisfaction with

counsel at the plea hearing, days after his plea he filed a pro se motion to dismiss

his appointed counsel. 1 R. 18-20. Likewise, on April 15, 2009 his counsel

moved to withdraw, citing an inability to communicate with his client. 1 R. 21-

22. The district court assigned Mr. Jones a new attorney the next day. 1 R. 23.

      At the June 5, 2009 sentencing hearing, the district court denied Mr.

Jones’s various outstanding pro se motions: to represent himself and keep his

appointed counsel as advisory counsel, to obtain a medical examination, to access

a law library, to withdraw his guilty plea, and to continue the sentencing hearing.

1 R. 39-44; 2 R. 61-62. The district court sentenced Mr. Jones to the mandatory

                                         -2-
minimum sentence under the ACCA, which was at the low end of the advisory

guideline range of 180-188 months. 1 R. 46, 2 R. 65. Mr. Jones appealed. 1 R.

51.

      When counsel submits a motion to withdraw with an Anders brief

indicating that no meritorious issues exist for appeal, we “conduct a full

examination of the record to determine whether defendant’s claims are wholly

frivolous.” United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005).

      After reviewing the record, we agree that no meritorious issues exist on

appeal. No valid basis appears for Mr. Jones to withdraw his plea. The plea

colloquy shows that he voluntarily pled guilty to being a felon in possession of a

firearm. In his response, Mr. Jones explains that he regrets his plea because his

counsel persuaded him to plead guilty to avoid a “much worse” sentence that

could result from a jury conviction. Aplt. Resp. at 4. Counsel’s advice was

constitutionally deficient, Mr. Jones claims, because “‘much worse’ was only

eight (8) months.” Id. Presumably, Mr. Jones refers to the eight months’

difference between the mandatory minimum sentence of 180 months and the

upward end of the advisory guidelines range of 188 months. 2 R. 63. The record

and the law demonstrate that Mr. Jones faced the possibility of a life sentence, not

just 188 months. Mr. Jones acknowledged at his plea hearing that the court may

“impose any sentence between 15 years and life.” 2 R. 19 (emphasis added). He

also acknowledged that the court may impose the same sentence if he pleads

                                         -3-
guilty or if he pleads not guilty and is later convicted by a jury. 2 R. 23. Because

the guidelines range is merely advisory after United States v. Booker, the district

court was free to sentence up to the statutory maximum. See 543 U.S. 220, 245

(2005). Mr. Jones claims that a downward departure was warranted on the

grounds that he was young at the time of his previous convictions and because he

did not possess enough of the controlled substance to be convicted of possession

with intent to distribute. Aplt. Resp. at 4-5. Counsel urged the district court to

sentence at the low end of the guideline range (which the district court did) given

some of the prior convictions. 2 R. 63-66. Regardless, the ACCA mandates a

minimum sentence of 180 months, which is not susceptible to a downward

departure. Mr. Jones’s remaining arguments, that his counsel’s Anders brief

constitutes ineffective assistance of counsel and that he was denied due process at

the district court, also lack any merit. Id. at 2-3, 7.

      Mr. Jones raises at various points his need for a law library to conduct

proper legal research. Mr. Jones has not demonstrated that the lack of a law

library has “hindered his efforts to pursue a legal claim.” Lewis v. Casey, 518

U.S. 343, 351 (1996). While not technically perfect, his response sufficiently

presents the essence of his legal arguments.




                                           -4-
     APPEAL DISMISSED. Counsel’s motion to withdraw is GRANTED. All

other pending motions are DENIED.



                                    Entered for the Court


                                    Paul J. Kelly, Jr.
                                    Circuit Judge




                                     -5-